Title: [Diary entry: 4 April 1760]
From: Washington, George
To: 

Friday Apl. 4th. Sowd abt. one Bushl. of Barley in a piece of Ground near the Tobo. House in the 12 Acre Field. Harrowd, & crossd Harrowd the Ground in the sd. Field intended for Lucerne. Apprehending the Herrings were come Hauled the Sein but catchd only a few of them tho a good many of other sorts. Majr. Stewart and Doctr. Johnston came here in the Afternoon and at Night Mr. Richie attended by Mr. Ross solliciting Freight—promisd none.